Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8, 9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, it is questioned or unclear whether the claim is intended to recite the surface being modified with all of the recited types of surface modifiers, including a plurality of types of tackifiers, plasticizers and crosslinking agents, etc., it is suggested that the claim be amended to recite a Markush Group as in instant claim 6. Also the phrases “such as hexamethyldisilazane”, “and/or inorganic particles” and “such as silica or hydrophobic silica” are vague, indefinite and ambiguous (do silica and hydrophobic silica overlap?).
In claim 9, “e.g. acrylics…” renders the claim vague, indefinite and ambiguous.
In claim 11, “body…may take” is vague and indefinite.
In claim 12 “comprises a cellular density ranges” is non-idiomatic or grammatically confusing.
In claim 13, in the last “the filtering stage” clause, “the mixing stage” lacks antecedent basis and is inconsistent with prior recitation of “mixing compartment” in claim 1 and the first clause of claim 13; also “mineral particles as concentrates” is confusing, (was “mineral particles as a concentrate” intended?) .

In claim 15, it is unclear whether recitation of the agent being recycled is a further recitation of apparatus structure.
In claim 16, in the preamble “A method for use in collecting…in a slurry” is grammatically confusing and non-idiomatic.
In claim 19, it is unclear whether “comprises an open-cell foam” refers back to the foam which was introduced in claim 18 from which claim 19 depends or is reciting an additional open-cell foam.
In claim 20, it is questioned or unclear whether the claim is intended to recite the surface being modified with all of the recited types of surface modifiers, including a plurality of types of tackifiers, plasticizers and crosslinking agents, etc., it is suggested that the claim be amended to recite a Markush Group as in instant claim 6. Also the phrases “such as hexamethyldisilazane”, “and/or inorganic particles” and “such as silica or hydrophobic silica” are vague, indefinite and ambiguous (do silica and hydrophobic silica overlap?).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al PGPUBS Document US 2016/0067631 (Rothman) in view of any of Gathje et al patent 6,210,648 (Gathje); Demke et al PGPUBS Document US 2011/0120919 (Demke ‘919) and Demke et al PGPUBS Document US 2010/0300941 (Demke ‘941).
For independent claims 1 and 15, Rothman discloses: apparatus comprising, 
loaded media comprising one or more collection surfaces having mineral particles attached thereon [0036, 0039, 0053]; a releasing agent [0053, 0054, 0071, 0072]; and
a mixing or release chamber or compartment [0086, 0087, 0117] configured to facilitate contacting between said one or more collection surfaces and the releasing agent so as to separate the mineral particles from said one or more collection surfaces, wherein the releasing agent is selected from the group consisting of an organic solvent, water or a polar substance [0071, 0072, 0083, 0084]
and for claim 15, a corresponding method for using the apparatus for receiving the loaded media and causing the loaded media to interact with the releasing agent for separating of the mineral particles from collection surfaces (Also see [0077, 0078]).

Each of Gathje (column 3, line 5-column 4, line 58 and column 10, lines 11-48), Demke ‘919 [0013-0026, etc.] and Demke ‘941 [0011-0027, etc.] teach systems to adsorb, absorb, capture or collect mineral particles or ores on solid surfaces or other media, from slurries or ore or other solid/liquid mixtures, with subsequent separation of the sorbed, capture or collected mineral particles from the slurries or mixtures by solvent extraction or leaching utilizing liquid or supercritical carbon dioxide as in Gathje (column 4, lines 14-16 and column 12, lines 65-67), polar alcohols as in Demke ‘919 [0047-0050], or liquid alkane solvent as in Demke ‘941 [0087-0090]. It would have been obvious to one of ordinary skill in the mineral particle and ore collection and separation industry to have substituted liquid or supercritical carbon dioxide as in Gathje, polar alcohols as in Demke ‘919, or liquid alkane solvent as in Demke ‘941, for the releasing agent disclosed in Rothman, since such releasing agents are easily recovered and recycled, relatively inexpensive, and minimize disposal and environmental costs, since these are relatively less harmful to the environment. 
Rothman further discloses: the collection surfaces to comprise one or more solid-phase bodies having surfaces functionalized to be hydrophobic as in claims 2 and 17 [0058, 0070], made of synthetic material as in claim 3 [0060-0062] and comprising a 3-dimensional open cellular or porous honeycomb structure as in claims 4 and 12 [0076], or taking the form of a grate, block, filter or conveyor belt [0076] as in claim 11, and
. 
Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al PGPUBS Document US 2016/0067631 (Rothman) in view of any of Gathje et al patent 6,210,648 (Gathje); Demke et al PGPUBS Document US 2011/0120919 (Demke ‘919) and Demke et al PGPUBS Document US 2010/0300941 (Demke ‘941), as applied to claims 1-4, 7-12, 16, 17 and 20 above, and further in view of Soane PGPUBS Document US 2012/0029120. For claims 5, 6, 18 and 19, Rothman specifically or further discloses the solid phase body to comprise an open cell structure such as honeycomb [0076], and to be comprised of polymeric material such as polyurethane, polystyrene, polyolefin, PVC or rubber materials [0065, 0066], and be coated with a compliant, tacky adhesive polymer of relatively low surface energy [0041, 0042, 0047, 0058], which are inherent properties of the polysiloxane derivative coatings disclosed by Rothman. 
These claims further differ from Rothman by requiring the solid phase body to comprise an open cell foam, instead of being honeycombed. Soane teaches an open cell foam substrate which is coated with functional groups [0027, 0028] for adsorbing, absorbing or otherwise collecting metal or mineral particles or other material from slurries or mixed solid-liquid media [0003-0005, 0011-0013, 0021-0026 etc.]. It would have been further obvious to one of ordinary skill in the mineral particle and ore collection and separation industry to have substituted an open cellular foam shaped substrate collection surface .
		ALLOWABLE SUBJECT MATTER
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Independent claim 13 and claims dependent therefrom, are deemed distinguished over the closest prior art, represented by Rothman et al ‘631, in view of recitation of a loading stage comprising first input configured to receive a slurry having the mineral particles, a second input configured to receive barren media from a mixer output, first output configured to discharge a remaining part of the slurry, and second output configured to provide the loaded media to the mixing compartment, with a filtering stage configured to receive the mixture containing mineral particles and the releasing agent from the discharge of the second mixer output, and separate the mineral particles and the releasing agent in the mixture.   
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  

Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 



JWD
4/06/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778